PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In Re Patent No. 9,087,386,
Issue Date: July 21, 2015
Application No. 13/690,389
Filed: November 30, 2012
Attorney Docket No. VID08-03CIP
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refund filed May 13, 2021.  

The request for refund is Granted.

Applicant request a refund of $4,100.00 for duplicate petition and maintenance fees paid on December 04, 2020 and May 12, 2021.

A review of the Office records for the above-identified application indicates that an e-petition for delayed payment of maintenance fees under 37 CFR 1.378(b) was filed electronically and auto-granted on May 12, 2021.  Therefore, the petition under 37 CFR 1.378(b), submitted by EFS on December 04, 2020, is dismissed as moot.  The petition and maintenance fees of $4,100.00 paid on December 04, 2020, has been refunded to applicant’s deposit account.

In view of the above, the request for refund is granted.

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions